UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
NEW ALBANY DIVISION

IN RE:
JEREMY L. ZABEL }
Debtor(s) } CASE NO. 18-90362-AKM-13

MOTION TO MODIFY CHAPTER 13 PLAN
AND NOTICE OF OBJECTION DEADLINE

Comes now the above-captioned Debtor by Counsel, and files his Motion
to Modify Debtor’s Chapter 13 Plan. In support of this Motion, Counsel for the
Debtor states as follows:

1. The Debtor proposes to cure the pending plan delinquency through
and including October, 2020 by extending his plan from 60 months to
64 months (or until the base amount is paid in full).

2. The Debtor is funding payments through a wage withholding order.

3. Plan payments will only be deemed timely received by the Trustee
if received in the month in which they are due.

4. The case will be automatically dismissed if any payment due during
the six (6) month probationary period is not received by the Trustee
prior to the last day of the month in which it is due.

WHEREFORE, the Debtor, by Counsel, requests the Court to modify his
plan by extending the plan from 60 months to 64 months. The Debtor's current
plan payments are $450.81 per month; the Debtor will continue to deliver
payments in the amount of $450.81 per month commencing in November, 2020

and continuing until ase amounts, paid in full.
Dated this day of 7 bv ‘_, 2020.
KOEHLER LAW OFFICE

By:_/s/Lloyd E. Koehler
Lioyd E. Koehler
Attorney No. 15669-98
400 Pearl Street, Suite 200
New Albany, IN 47150
Telephone: (812) 949-2211
Post-Petition Fax: 812-703-9548

E-mail: lloydkoehler@hotmail.com
/s/ Jeremy L. Zabel
JEREMY L. ZABEL

 

NOTICE IS GIVEN THAT any Objection must be filed with the Bankruptcy
Clerk within 21 days from the date of service [or such other time period as may
be permitted by Fed.R.Bankr.P.9006(f)]. Those not required or not permitted to
file electronically must deliver any objection by U.S. mail, courier,
overnight/express mail, or in person at:

U.S. Bankruptcy Court
110 U.S. Courthouse
121 W. Spring Street

New Albany, Indiana 47150

The objecting party must ensure delivery of the objection to the party filing
the motion, (the Trustee — if not the movant or the objector) (and the Debtor — if
not the movant or the objector). If an objection is NOT timely filed, the
requested relief may be granted.

CERTIFICATE OF SERVICE

The undersigned certifies that on thef ray of hy 0 V , 2020

a copy of the foregoing was filed electronically. Notice of this filing will be sent to
the following parties through the Court's Electronic Case Filing System:

Joseph M. Black, Jr., Chapter 13 Trustee: jmbecf@trustee13.com
U.S. Trustee: ustpregion10.in.ecf@usdoj.gov

| further certify that a true cgpy_of the foregoing Motion to Modify was sent
via U.S. Mail this ay of 7 ib -___, 2020 to all parties attached
hereto:

 

/siLloyd E. Koehler
Lloyd E. Koehler
abel Matrix for local noticing
(756-4

‘ase 18-90362-AKH-13

‘outhern District of Indiana
lew Albany

led Nov 4 08:24:15 EST 2020

dly Fincl
‘00 Renaissance Ctr
tatroit, MI 48243-1300

‘p)JPMORGAN CHASE BANK NA
\ANKRUPTCY MAIL INTAKE TEAM
'00 KANSAS LANE FLOOR 01
(ONROE LA 71203-4774

‘irst Rarrison Bank
‘0 Box 130
‘orydon, IN 47112-0130

‘p) HOME POINT FINANCIAL CORPORATION
1511 LUNA ROAD

‘ND AND 3RD FLOOR

‘ARMERS BRANCH TX 75234-6451

meMain
"0. Box 3251
wansville, IN 47731-3251

'p)PORTFOLIO RECOVERY ASSOCIATES LLC
‘0 BOX 41067
(ORFOLK VA 23541-1067

1.8. Attorney's Office
0 W Market St Ste 2100
indianapolis, IN 46204-1986

(c}ALLISHA KOCHERT
245 ROBINSON LN
BLOOMFIELD KY 40008-7025

Attorney General of the United States
U.S. Department of Justice

950 Pennsylvania Ave NW

Washington, DC 20530-0001

Eagle Finance Services, Inc
3411 Bardstown Road, Ste 6
Louisville, KY 40218-4612

Harrison Bk
220 Federal Drive
Corydon, IN 47112-2077

Lloyd Koehler
400 Pearl St. Ste 200
New Albany, IN 47150-3451

Onemain
Po Box 1010
Evansville, IN 47706-1010

D. Anthony Sottile

Sottile & Barile, Attorneys at Law
P.O. Box 476

Loveland, OH 45140-0476

U.S. Trustee

Office of U.S. Trustee

101 W. Ohio St.. Ste. 1000
Indianapolis, IN 46204-1982

Ally Bank
PO Box 130424
Roseville, MN 55113-0004

Joseph M. Black Jr.

Office of Joseph M. Black, Jr.
PO Box 846

Seymour, IN 47274-0846

First Harris
220 Federal Dr Nw
Corydon, IN 47112-2077

Harrison County Hospital
PO Box 367
Corydon, IN 47112-0367

Koehler Law Office
400 Pearl Street, Ste. 200
New albany, IN 47150-3451

Dennis M Ostrowski
Reimar Law Co.

9300 Shelbyville Road
Suite 1000 (10th Floor)
Lovisville, KY 40222-5179

Stone Gate
4849 Greenville Ave Ste
Dallas, TX 75206-4130

Jeremy Lyn Zabel
6535 Ponderosa Road NE
Lanesville, IN 47136-8233

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 0.$,.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

‘hase Card
'9 Box 15298
lilmington, DE 19850

Home Point Financial Corporation
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541
Case 18-90362-AKM-13 Doc46 Filed 11/04/20 EOD 11/04/20 09:04:10 Pg4of4

Addresses marked (c) above for the following entity/entities were corrected
as required by the USPS Locatable Address Conversion System (LACS) .

Wllisha Kochert
1155 Old Bloomfield Road
leomfield, KY 40008

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

‘ujAlly Bank {u)Home Point Financial Corporation End of Label Matrix
Mailable recipients 23
Bypassed recipients 2
Total 25
